  Case 19-13686       Doc 17       Filed 05/31/19 Entered 05/31/19 14:51:12           Desc Main
                                    Document     Page 1 of 23


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                         CHICAGO
IN RE:

         Frederick Burton,            Bankruptcy Case No: 19-13686
            Debtor.                   Chapter 13
                                      Judge: LaShonda A. Hunt
               OBJECTION TO MOTION TO EXTEND AUTOMATIC STAY

         Consumer Portfolio Services, Inc. (“CPS”), by and through its attorneys, TURICIANO

LAW, S.C., hereby Objects to the Debtor's Motion to Extend Automatic Stay, and in support of

its Objection states as follows:

         1.     CPS is engaged in the auto loan business.

         2.     On March 7, 2015, the Debtor executed a certain Retail Installment Contract for

the purchase of a Used 2008 Lexus IS250 VIN JTHCK262385019814. This Retail Installment

Contract was subsequently assigned to CPS, and a true and correct copy is attached hereto as

Exhibit A. A true and correct copy of the State of Illinois Certificate of Title of a Vehicle is

attached hereto as Exhibit B.

         3.     The Debtor filed a previous petition for relief under Chapter 13 of the Bankruptcy

Code on October 18, 2017, as Case Number: 17-31130, Northern District of Illinois, Eastern

Division. See Docket attached hereto as Exhibit C.

         4.     On or about, December 2, 2017, CPS filed a Notice of Motion and Motion for

Reply from the Automatic and Co-Debtor Stay. The Motion was set to be heard on December

18, 2017.

         5.     On or about, December 18, 2017, CPS obtained a Order for Relief from the

Automatic Stay and Co-Debtor Stay. See Order for Relief attached hereto as Exhibit D.

         6.     Upon information and belief, CPS has not been able to locate the vehicle.




                                                 1
  Case 19-13686        Doc 17      Filed 05/31/19 Entered 05/31/19 14:51:12           Desc Main
                                    Document     Page 2 of 23


        7.      On or about, October 2, 2018, the Trustee filed a Notice of Motion and Motion to

Dismiss Debtor for Material Default. The Motion was set to be heard on November 5, 2018, and

continued to December 10, 2018.

        8.      On or about, December 10, 2018, the Court entered an Order Granting the

Trustee's Motion to Dismiss and Dismissing the Chapter 13 Case for the Debtor's failure to

tender tax returns and refunds. See Dismissal Order attached hereto as Exhibit E.

        9.      On or about, May 13, 2019, five months from the dismissal of the first case, the

Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code, as Case Number: 19-

13686, Northern District of Illinois, Eastern Division. See Docket attached hereto as Exhibit F.

        10.     The Debtor has failed to comply with the terms of the Retail Installment Plan by

failing to surrender the vehicle to CPS and failing to remit payments to CPS commencing

November 3, 2018, and is in arrears a total of $4,365.08 for payments due under the plan.

Evidence of Debtor's outstanding debt is provided in the Primary Collection Data Spreadsheet

attached hereto as Exhibit G.

        11.     The Debtor has failed to provide proof that the vehicle is insured.

        12.     There is a presumption of a “bad faith” filing.

        WHEREFORE, CPS prays that the Debtor's Motion to Extend the Automatic Stay will be

denied, allowing CPS to take possession of and liquidate its interest in the automobile, and such

other relief as is just and equitable.

        Dated at Waukesha, Wisconsin, this 31st day of May, 2019.

                                                      /s/ David J. Turiciano
                                                      David J. Turiciano
                                                      Attorney for Movant
                                                      Consumer Portfolio Services, Inc.




                                                  2
 Case 19-13686    Doc 17   Filed 05/31/19 Entered 05/31/19 14:51:12   Desc Main
                            Document     Page 3 of 23


TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406




                                       3
Case 19-13686   Doc 17   Filed 05/31/19 Entered 05/31/19 14:51:12   Desc Main
                          Document     Page 4 of 23




                                                                        EXHIBIT A
Case 19-13686   Doc 17   Filed 05/31/19 Entered 05/31/19 14:51:12   Desc Main
                          Document     Page 5 of 23
Case 19-13686   Doc 17   Filed 05/31/19 Entered 05/31/19 14:51:12   Desc Main
                          Document     Page 6 of 23




                                                                    EXHIBIT B
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12   Desc Main
                                                        Document            Page 7 of 23
                                                                                                                  DebtEd, DISMISSED


                                                  U.S. Bankruptcy Court
                                        Northern District of Illinois (Eastern Division)
                                              Bankruptcy Petition #: 17-31130
                                                                                                        Date filed:    10/18/2017
 Assigned to: Honorable Judge LaShonda A. Hunt                                                  Debtor dismissed:      12/10/2018
 Chapter 13                                                                                       Plan confirmed:      03/19/2018
 Voluntary                                                                                            341 meeting:     11/20/2017
 Asset                                                                                Deadline for filing claims:      02/20/2018
                                                                                Deadline for filing claims (govt.):    04/16/2018

 Debtor disposition: Dismissed for Other Reason

 Debtor 1                                                                          represented by David M Siegel
 Frederick Burton                                                                                 David M. Siegel & Associates
 823 S. Lombard Ave.                                                                              790 Chaddick Drive
 Oak Park, IL 60304                                                                               Wheeling, IL 60090
 COOK-IL                                                                                          847 520-8100
 SSN / ITIN: xxx-xx-4699                                                                          Email: davidsiegelbk@gmail.com

 Trustee
 Marilyn O Marshall
 224 South Michigan Ste 800
 Chicago, IL 60604
 312-431-1300

 U.S. Trustee
 Patrick S Layng
 Office of the U.S. Trustee, Region 11
 219 S Dearborn St
 Room 873
 Chicago, IL 60604
 312-886-5785


    Filing Date                            #                                                  Docket Text

                                        1                         Chapter 13 Voluntary Petition for an Individual Fee Amount
                                        (63 pgs; 2 docs)          $310, Filed by David M Siegel on behalf of Frederick Burton
                                                                  Government Proof of Claim due by 04/16/2018.Chapter 13
                                                                  Plan due by 11/1/2017. (Attachments: # 1 Signature Pages)
   10/18/2017                                                     (Siegel, David) (Entered: 10/18/2017)

                                        2                         Chapter 13 Plan Filed by David M Siegel on behalf of
                                        (5 pgs)                   Frederick Burton (RE: 1 Voluntary Petition (Chapter 13)).
   10/18/2017                                                     (Siegel, David) (Entered: 10/18/2017)

   10/18/2017                           3                         Chapter 13 Statement of Your Current Monthly Income and
                                        (3 pgs)                   Calculation of Commitment Period for 5 Years (Form 122C-1)
                                                                  Disposable Income Is Determined Filed by David M Siegel on

https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                            EXHIBIT C 1/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12    Desc Main
                                                        Document
                                                               behalf ofPage        8 of Burton.
                                                                             Frederick    23         (Siegel, David) (Entered:
                                                               10/18/2017)

                                        4                         Chapter 13 Calculation of Your Disposable Income (Form
                                        (8 pgs)                   122C-2) Filed by David M Siegel on behalf of Frederick
   10/18/2017                                                     Burton. (Siegel, David) (Entered: 10/18/2017)

                                        5                         Statement About Your Social Security Numbers Filed by
                                                                  David M Siegel on behalf of Frederick Burton. (Siegel, David)
   10/18/2017                                                     (Entered: 10/18/2017)

                                        6                         Certificate of Credit Counseling Filed by David M Siegel on
                                        (1 pg)                    behalf of Frederick Burton. (Siegel, David) (Entered:
   10/18/2017                                                     10/18/2017)

                                        7                         Meeting of Creditors with 341(a) meeting to be held on
                                                                  11/20/2017 at 01:00 PM at 224 South Michigan, Suite 800,
                                                                  Chicago, Illinois 60604. Confirmation hearing to be held on
                                                                  12/11/2017 at 10:30 AM at 219 South Dearborn, Courtroom
                                                                  719, Chicago, Illinois 60604. Proof of Claim due by
                                                                  02/20/2018. Objection to Dischargeability due by 01/19/2018.
   10/18/2017                                                     (Siegel, David) (Entered: 10/18/2017)

                                        8                         Receipt of Voluntary Petition (Chapter 13)(17-31130)
                                                                  [misc,volp13a] ( 310.00) Filing Fee. Receipt number
                                                                  35732238. Fee Amount $ 310.00 (re:Doc# 1) (U.S. Treasury)
   10/18/2017                                                     (Entered: 10/18/2017)

                                        9                         Notice of Debtor's Prior Filings
                                                                             Case
                                                                    Debtor                               Note
                                                                              No
                                                                                    Ch7 filed in Illinois Northern Bankruptcy
                                                                   Frederick 98-
                                                                                    on 09/11/1998, Standard Discharge on
                                                                   Burton 28650
                                                                                    07/24/1999
                                                                                    Ch13 filed in Illinois Northern Bankruptcy
                                                                             98-
                                                                                    on 02/13/1998, Dismissed for Other Reason
                                                                             04636
                                                                                    on 08/13/1998
                                                                                    Ch13 filed in Illinois Northern Bankruptcy
                                                                             96-
                                                                                    on 08/05/1996, Dismissed for Other Reason
                                                                             20372
                                                                                    on 12/05/1996
                                                                                    Ch13 filed in Illinois Northern Bankruptcy
                                                                             96-
                                                                                    on 01/11/1996, Dismissed for Other Reason
                                                                             00889
                                                                                    on 07/25/1996
   10/19/2017                                                     (Admin) (Entered: 10/19/2017)

                                        10                        Notice of Chapter 13 Bankruptcy Case . (Mendoza, Laura)
   10/19/2017                           (2 pgs)                   (Entered: 10/19/2017)

   10/19/2017                           11                        Proposed Order to Employer to Pay the Trustee Filed by David
                                        (1 pg)                    M Siegel on behalf of Frederick Burton. (Siegel, David)

https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                           2/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12   Desc Main
                                                        Document
                                                               (Entered:Page        9 of 23
                                                                              10/19/2017)

                                        13                        BNC Certificate of Notice - Meeting of Creditors. (RE: 10
                                        (4 pgs)                   Notice of Chapter 13 Bankruptcy Case). No. of Notices: 26.
   10/19/2017                                                     Notice Date 10/21/2017. (Admin.) (Entered: 10/21/2017)

                                        14                        BNC Certificate of Notice - PDF Document. (RE: 2 Chapter 13
                                        (7 pgs)                   Plan/Modified Plan). No. of Notices: 26. Notice Date
   10/19/2017                                                     10/21/2017. (Admin.) (Entered: 10/21/2017)

                                        12                        Order to Employer to Pay the Trustee . Signed on 10/20/2017
   10/20/2017                           (1 pg)                    (Sims, LaKeysha) (Entered: 10/20/2017)

                                        15                        Appearance Filed by Joel P Fonferko on behalf of Ocwen Loan
                                        (2 pgs)                   Servicing, LLC as servicer for DEUTSCHE BANK
                                                                  NATIONAL TRUST COMPANY, as Trustee for HOME
                                                                  EQUITY MORTGAGE LOAN ASSET-BACKED TRUST
                                                                  Series INABS 2007-A, HOME EQUITY MORTGAGE LOAN
   10/23/2017                                                     ASSET-BACKED. (Fonferko, Joel) (Entered: 10/23/2017)

                                        16                        Request for Service of Notices Filed by Atlas Acquisitions
   10/30/2017                           (1 pg)                    LLC. (Schild, Avi) (Entered: 10/30/2017)

                                        17                        Objection to Confirmation of Plan Filed by Joel P Fonferko on
                                        (4 pgs; 2 docs)           behalf of Ocwen Loan Servicing, LLC as servicer for
                                                                  DEUTSCHE BANK NATIONAL TRUST COMPANY, as
                                                                  Trustee for HOME EQUITY MORTGAGE LOAN ASSET-
                                                                  BACKED TRUST Series INABS 2007-A, HOME EQUITY
                                                                  MORTGAGE LOAN ASSET-BACKED (RE: 2 Chapter 13
                                                                  Plan/Modified Plan). (Attachments: # 1 Proposed Order)
   11/02/2017                                                     (Fonferko, Joel) (Entered: 11/02/2017)

                                        18                        Notice of Filing Filed by Joel P Fonferko on behalf of Ocwen
                                        (1 pg)                    Loan Servicing, LLC as servicer for DEUTSCHE BANK
                                                                  NATIONAL TRUST COMPANY, as Trustee for HOME
                                                                  EQUITY MORTGAGE LOAN ASSET-BACKED TRUST
                                                                  Series INABS 2007-A, HOME EQUITY MORTGAGE LOAN
                                                                  ASSET-BACKED (RE: 17 Objection to Confirmation of the
   11/02/2017                                                     Plan). (Fonferko, Joel) (Entered: 11/02/2017)

                                        19                        Notice of Motion and Application for Compensation for David
                                        (13 pgs; 2 docs)          M Siegel, Debtor's Attorney, Fee: $4,000.00, Expenses:
                                                                  $30.00. Filed by David M Siegel. Hearing scheduled for
                                                                  12/11/2017 at 10:30 AM at 219 South Dearborn, Courtroom
   11/10/2017                                                     719, Chicago, Illinois 60604. (Attachments: # 1 Proposed
                                                                  Order) (Siegel, David) (Entered: 11/10/2017)

                                        20                        Meeting of Creditors Held (Marshall, Marilyn) (Entered:
   11/20/2017                                                     11/20/2017)

   12/02/2017                           21                        Notice of Motion and Motion for Relief from Stay as to 2008
                                        (12 pgs; 4 docs)          Lexus IS250. Fee Amount $181,, Notice of Motion and Motion
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                           3/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document
                                                               for Relief  Page
                                                                              from10   of 23 Stay as to 2008 Lexus IS250. Filed
                                                                                     Co-Debtor
                                                               by David Turiciano on behalf of Consumer Portfolio Services.
                                                               Hearing scheduled for 12/18/2017 at 09:30 AM at 219 South
                                                               Dearborn, Courtroom 719, Chicago, Illinois 60604.
                                                               (Attachments: # 1 Statement Accompanying Relief From Stay
                                                               # 2 Exhibit # 3 Proposed Order) (Turiciano, David) (Entered:
                                                               12/02/2017)

                                        22                        Receipt of Motion for Relief from Stay(17-31130)
                                                                  [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
                                                                  36064203. Fee Amount $ 181.00 (re:Doc# 21) (U.S. Treasury)
   12/02/2017                                                     (Entered: 12/02/2017)

                                        23                        Notice of Motion and Motion to Dismiss Debtor for
                                        (2 pgs; 2 docs)           Unreasonable Delay Filed by Marilyn O Marshall Hearing
                                                                  scheduled for 1/22/2018 at 10:30 AM at 219 South Dearborn,
                                                                  Courtroom 719, Chicago, Illinois 60604. (Attachments: # 1
   12/07/2017                                                     Proposed Order) (Olivadoti, O.) (Entered: 12/07/2017)

                                        24                        (E)Hearing Continued (RE: 19 Compensation WITH Notice of
                                                                  Motion). hearing scheduled for 01/22/2018 at 10:30 AM at
                                                                  Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
   12/11/2017                                                     Signed on 12/11/2017. (Dixon, Lisa) (Entered: 12/11/2017)

                                        25                        (E)Confirmation Hearing Continued. Confirmation Hearing to
                                                                  be held on 01/22/2018 at 10:30 AM at Courtroom 719 219
                                                                  South Dearborn, Chicago, IL, 60604.. Signed on 12/11/2017.
   12/11/2017                                                     (Dixon, Lisa) (Entered: 12/11/2017)

                                        26                        Order Granting Motion for Relief from Stay (Related Doc #
                                        (1 pg)                    21), Granting Motion for Relief from Co-Debtor Stay (Related
                                                                  Doc # 21). Signed on 12/18/2017. (Sims, LaKeysha) (Entered:
   12/18/2017                                                     12/19/2017)

                                        27                        Amended Schedules A / B,H,J, Filed by Christine H Clar on
                                        (9 pgs)                   behalf of Frederick Burton. (Clar, Christine) (Entered:
   01/17/2018                                                     01/17/2018)

                                        28                        Amended Chapter 13 Plan Filed by Christine H Clar on behalf
   01/17/2018                           (5 pgs)                   of Frederick Burton. (Clar, Christine) (Entered: 01/17/2018)

                                        29                        Amended Chapter 13 Plan Filed by Christine H Clar on behalf
   01/17/2018                           (5 pgs)                   of Frederick Burton. (Clar, Christine) (Entered: 01/17/2018)

   01/18/2018                           30                        Objection to Confirmation of Plan Filed by Joel P Fonferko on
                                        (3 pgs; 2 docs)           behalf of Ocwen Loan Servicing, LLC as servicer for
                                                                  DEUTSCHE BANK NATIONAL TRUST COMPANY, as
                                                                  Trustee for HOME EQUITY MORTGAGE LOAN ASSET-
                                                                  BACKED TRUST Series INABS 2007-A, HOME EQUITY
                                                                  MORTGAGE LOAN ASSET-BACKED (RE: 29 Chapter 13
                                                                  Plan/Amended Plan). (Attachments: # 1 Proposed Order)
                                                                  (Fonferko, Joel) (Entered: 01/18/2018)
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                           4/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document           Page 11 of 23
                                        31                     Notice of Filing Filed by Joel P Fonferko on behalf of Ocwen
                                        (1 pg)                 Loan Servicing, LLC as servicer for DEUTSCHE BANK
                                                               NATIONAL TRUST COMPANY, as Trustee for HOME
                                                               EQUITY MORTGAGE LOAN ASSET-BACKED TRUST
                                                               Series INABS 2007-A, HOME EQUITY MORTGAGE LOAN
                                                               ASSET-BACKED (RE: 30 Objection to Confirmation of the
   01/18/2018                                                  Plan). (Fonferko, Joel) (Entered: 01/18/2018)

                                        32                        BNC Certificate of Notice - PDF Document. (RE: 28 Chapter
                                        (7 pgs)                   13 Plan/Amended Plan). No. of Notices: 29. Notice Date
   01/18/2018                                                     01/20/2018. (Admin.) (Entered: 01/20/2018)

                                        33                        BNC Certificate of Notice - PDF Document. (RE: 29 Chapter
                                        (7 pgs)                   13 Plan/Amended Plan). No. of Notices: 29. Notice Date
   01/18/2018                                                     01/20/2018. (Admin.) (Entered: 01/20/2018)

                                        34                        (E)Hearing Continued (RE: 19 Compensation WITH Notice of
                                                                  Motion). hearing scheduled for 02/12/2018 at 10:30 AM at
                                                                  Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
                                                                  Signed on 01/22/2018. (Rodriguez, Shanda) (Entered:
   01/22/2018                                                     01/22/2018)

                                        35                        (E)Confirmation Hearing Continued. Confirmation Hearing to
                                                                  be held on 02/12/2018 at 10:30 AM at Courtroom 719 219
                                                                  South Dearborn, Chicago, IL, 60604.. Signed on 01/22/2018.
   01/22/2018                                                     (Rodriguez, Shanda) (Entered: 01/22/2018)

                                        36                        (E)Hearing Continued (RE: 23 Dismiss Case for Other
                                                                  Reasons). hearing scheduled for 02/12/2018 at 10:30 AM at
                                                                  Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
                                                                  Signed on 01/22/2018. (Rodriguez, Shanda) (Entered:
   01/22/2018                                                     01/22/2018)

                                        37                        Notice of Postpetition Mortgage Fees, Expenses, and Charges
                                        (5 pgs)                   (No Proof of Claim Filed) Filed by Joel P Fonferko on behalf
                                                                  of Ocwen Loan Servicing, LLC as servicer for DEUTSCHE
                                                                  BANK NATIONAL TRUST COMPANY, as Trustee for
                                                                  HOME EQUITY MORTGAGE LOAN ASSET-BACKED
                                                                  TRUST Series INABS 2007-A, HOME EQUITY
                                                                  MORTGAGE LOAN ASSET-BACKED. (Fonferko, Joel)
   01/25/2018                                                     (Entered: 01/25/2018)

                                        38                        (E)Hearing Continued (RE: 19 Compensation WITH Notice of
                                                                  Motion). hearing scheduled for 03/19/2018 at 10:30 AM at
                                                                  Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
   02/12/2018                                                     Signed on 02/12/2018. (Dixon, Lisa) (Entered: 02/12/2018)

                                        39                        (E)Confirmation Hearing Continued. Confirmation Hearing to
                                                                  be held on 03/19/2018 at 10:30 AM at Courtroom 719 219
                                                                  South Dearborn, Chicago, IL, 60604.. Signed on 02/12/2018.
   02/12/2018                                                     (Dixon, Lisa) (Entered: 02/12/2018)

https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                          5/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document           Page 12 of 23
   02/12/2018                           40                     (E)Hearing Continued (RE: 23 Dismiss Case for Other
                                                               Reasons). hearing scheduled for 03/19/2018 at 10:30 AM at
                                                               Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
                                                               Signed on 02/12/2018. (Dixon, Lisa) (Entered: 02/12/2018)

                                        41                        Amended Schedules J, Filed by Christine H Clar on behalf of
   03/12/2018                           (2 pgs)                   Frederick Burton. (Clar, Christine) (Entered: 03/12/2018)

                                        42                        Amended Chapter 13 Plan Filed by Christine H Clar on behalf
   03/12/2018                           (5 pgs)                   of Frederick Burton. (Clar, Christine) (Entered: 03/12/2018)

                                        43                        Notice and Certificate of Service amended plan Filed by
                                        (2 pgs)                   Christine H Clar on behalf of Frederick Burton (RE: 42
                                                                  Chapter 13 Plan/Amended Plan). (Clar, Christine) (Entered:
   03/14/2018                                                     03/14/2018)

                                        44                        (E)Order Withdrawing Trustee's Motion To Dismiss (Related
                                                                  Doc # 23 ). Signed on 03/19/2018. (Myers, Melissa) (Entered:
   03/19/2018                                                     03/19/2018)

                                        45                        Order Granting Application For Compensation (Related Doc #
                                        (1 pg)                    19). David M Siegel, fees awarded: $4000.00, expenses
                                                                  awarded: $30.00. Signed on 3/19/2018. (Sims, LaKeysha)
   03/19/2018                                                     (Entered: 03/19/2018)

                                        46                        Order Confirming Chapter 13 Plan (RE: 42 Chapter 13
                                        (1 pg)                    Plan/Amended Plan). Signed on 3/19/2018 (Sims, LaKeysha)
   03/19/2018                                                     (Entered: 03/19/2018)

                                        47                        Notice of Motion and Motion for Relief from Stay as to 823 S.
                                        (41 pgs; 6 docs)          Lombard Avenue, Oak Park, IL 60304. Fee Amount $181,,
                                                                  Notice of Motion and Motion to Dismiss Debtor for Failure to
                                                                  Make Plan Payments, Notice of Motion and Motion for Relief
                                                                  from Co-Debtor Stay as to 823 S. Lombard Avenue, Oak Park,
                                                                  IL 60304. Filed by Peter C Bastianen on behalf of
                                                                  DEUTSCHE BANK NATIONAL TRUST COMPANY, as
                                                                  Trustee for HOME EQUITY MORTGAGE LOAN ASSET-
                                                                  BACKED TRUST Series INABS 2007-A, HOME EQUITY
                                                                  MORTGAGE LOAN ASSET-BACKED CERTIFICATES
                                                                  Series INABS 2007-A. Hearing scheduled for 5/14/2018 at
                                                                  09:30 AM at 219 South Dearborn, Courtroom 719, Chicago,
                                                                  Illinois 60604. (Attachments: # 1 Proposed Order Relief Order
                                                                  # 2 Proposed Order Dismissal Order # 3 Statement
                                                                  Accompanying Relief From Stay # 4 Pay History # 5 Loan
   05/08/2018                                                     Documents) (Bastianen, Peter) (Entered: 05/08/2018)

                                        48                        Receipt of Motion for Relief from Stay(17-31130)
                                                                  [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
                                                                  37196408. Fee Amount $ 181.00 (re:Doc# 47) (U.S. Treasury)
   05/08/2018                                                     (Entered: 05/08/2018)

   05/14/2018                           49                        (E)Hearing Continued (RE: 47 Relief from Stay (Co-Debtor)).
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                           6/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document
                                                               hearing Page        13 offor2305/21/2018 at 10:00 AM at Courtroom
                                                                           scheduled
                                                               719 219 South Dearborn, Chicago, IL, 60604.. Signed on
                                                               05/14/2018. (LeBeau, Brittany) (Entered: 05/14/2018)

                                        50                        (E)Hearing Continued (RE: 47 Relief from Stay (Co-Debtor)).
                                                                  hearing scheduled for 06/18/2018 at 10:00 AM at Courtroom
                                                                  719 219 South Dearborn, Chicago, IL, 60604.. Signed on
   05/21/2018                                                     05/21/2018. (Nelson, Freddie) (Entered: 05/22/2018)

                                        51                        Draft Order (Related Doc#: 47 Relief from Stay). due by
   06/18/2018                                                     07/02/2018 (LeBeau, Brittany) (Entered: 06/18/2018)

                                        52                        Agreed Order Relief from Stay if Failure to Comply with
                                        (3 pgs)                   Order (RE: 47 Motion for Relief from Stay, Motion to Dismiss
                                                                  for Failure to Make Plan Payments, Motion for Relief from
                                                                  Co-Debtor Stay). Signed on 7/2/2018 (Green, Ron) (Entered:
   07/02/2018                                                     07/03/2018)

                                        53                        Notice of Motion and Motion to Dismiss Debtor for Material
                                        (2 pgs; 2 docs)           Default Filed by Marilyn O Marshall Hearing scheduled for
                                                                  11/5/2018 at 9:00 AM at 219 South Dearborn, Courtroom 719,
                                                                  Chicago, Illinois 60604. (Attachments: # 1 Proposed Order)
   10/02/2018                                                     (Marshall, Marilyn) (Entered: 10/02/2018)

                                        54                        (E)Hearing Continued (RE: 53 Dismiss Case for Other
                                                                  Reasons). hearing scheduled for 12/10/2018 at 10:00 AM at
                                                                  Courtroom 719 219 South Dearborn, Chicago, IL, 60604..
                                                                  Signed on 11/05/2018. (Rodriguez, Shanda) (Entered:
   11/05/2018                                                     11/05/2018)

                                        55                        (E)Order Granting Trustee's Motion To Dismiss Debtor
                                        (2 pgs; 2 docs)           (Related Doc # 53 ). Signed on 12/10/2018. (Rodriguez,
   12/10/2018                                                     Shanda) (Entered: 12/10/2018)

                                        56                        BNC Certificate of Notice - Notice of Dismissal (RE: 55 Order
                                        (3 pgs)                   on Trustee's Motion to Dismiss). No. of Notices: 31. Notice
   12/13/2018                                                     Date 12/13/2018. (Admin.) (Entered: 12/13/2018)




                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 05/31/2019 10:05:33
                                    PACER                                   Client
                                                   turicianolaw:4961667:0
                                    Login:                                  Code:
                                    Description: Docket Report              Search 17-31130 Fil or Ent:
                                                                            Criteria: filed From: 1/1/2017
                                                                                      To: 5/31/2019 Doc
                                                                                      From: 0 Doc To:
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                            7/8
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12   Desc Main
                                                        Document           Page 14 of      23 Term:
                                                                                        99999999
                                                                                      included Format: html
                                                                                      Page counts for
                                                                                      documents: included
                                    Billable
                                                   5                       Cost:      0.50
                                    Pages:




https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?914341194222163-L_1_0-1                                                       8/8
Case 19-13686
     17-31130   Doc 17
                    26   Filed 05/31/19
                               12/18/17 Entered 05/31/19
                                                12/19/17 14:51:12
                                                         08:05:02   Desc Main
                          Document
                           Document PagePage15
                                             1 of 1
                                                  23




                                                                      EXHIBIT D
      Case 19-13686
           17-31130          Doc 17
                                 53      Filed 05/31/19
                                               10/02/18 Entered 05/31/19
                                                                 10/02/18 14:51:12
                                                                          15:48:43              Desc Main
                                          Document
                                            Document Page
                                                        Page16
                                                             1 of
                                                               of 123

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Frederick Burton                                   )            Chapter 13
                                                          )            Case No. 17 B 31130
        Debtor(s)                                         )            Judge LaShonda A. Hunt

                                   Notice of Motion/Certificate of Service
    Frederick Burton                                                   Debtor Attorney: David M Siegel
    823 S. Lombard Ave.                                                via Clerk's ECF noticing procedures
    Oak Park, IL 60304


                                                                       >   Dirksen Federal Building
On November 05, 2018 at 9:00AM, I will appear at the location          >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 719
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Wednesday,
October 3, 2018.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on October 18, 2017.
2. The Debtor's plan was Confirmed on March 19, 2018.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2017.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300




                                                                                                      EXHIBIT E
Case
  Case
     17-31130
        19-13686DocDoc
                    53-1
                       17 Filed
                           Filed10/02/18
                                 05/31/19 Entered
                                           Entered10/02/18
                                                    05/31/1915:48:43
                                                             14:51:12 Desc
                                                                       DescProposed
                                                                            Main
                             Document
                                Order Page
                                         Page117
                                               of 1
                                                  of 23



 Please wait...
 If this message is not eventually replaced by the proper contents of the document, your PDF
 viewer may not be able to display this type of document.

 You can upgrade to the latest version of Adobe Reader for Windows®, Mac, or Linux® by
 visiting http://www.adobe.com/go/reader_download.

 For more assistance with Adobe Reader visit http://www.adobe.com/go/acrreader.
 Windows is either a registered trademark or a trademark of Microsoft Corporation in the United States and/or other countries. Mac is a trademark
 of Apple Inc., registered in the United States and other countries. Linux is the registered trademark of Linus Torvalds in the U.S. and other
 countries.
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12   Desc Main
                                                        Document           Page 18 of 23
                                                                                                                              DebtEd


                                                 U.S. Bankruptcy Court
                                       Northern District of Illinois (Eastern Division)
                                             Bankruptcy Petition #: 19-13686
                                                                                                        Date filed:   05/13/2019
 Assigned to: Honorable Judge LaShonda A. Hunt                                                        341 meeting:    06/10/2019
 Chapter 13                                                                           Deadline for filing claims:     07/22/2019
 Voluntary                                                                      Deadline for filing claims (govt.):   11/12/2019
 Asset


 Debtor 1                                                                          represented by David M Siegel
 Frederick Burton                                                                                 David M. Siegel & Associates
 823 S. Lombard Ave.                                                                              790 Chaddick Drive
 Oak Park, IL 60304                                                                               Wheeling, IL 60090
 COOK-IL                                                                                          847 520-8100
 SSN / ITIN: xxx-xx-4699                                                                          Email: davidsiegelbk@gmail.com

 Trustee
 Marilyn O Marshall
 224 South Michigan Ste 800
 Chicago, IL 60604
 312-431-1300

 U.S. Trustee
 Patrick S Layng
 Office of the U.S. Trustee, Region 11
 219 S Dearborn St
 Room 873
 Chicago, IL 60604
 312-886-5785


    Filing Date                             #                                                 Docket Text

                                        1                         Chapter 13 Voluntary Petition for an Individual Fee Amount
                                        (70 pgs; 2 docs)          $310, Filed by David M Siegel on behalf of Frederick Burton
                                                                  Chapter 13 Plan due by 05/28/2019. (Attachments: # 1
   05/13/2019                                                     Signature Pages) (Siegel, David) (Entered: 05/13/2019)

                                        2                         Chapter 13 Plan Filed by David M Siegel on behalf of
   05/13/2019                           (5 pgs)                   Frederick Burton. (Siegel, David) (Entered: 05/13/2019)

                                        3                         Chapter 13 Statement of Your Current Monthly Income and
                                        (3 pgs)                   Calculation of Commitment Period for 3 Years (Form 122C-1)
                                                                  Disposable Income Is Not Determined Filed by David M
                                                                  Siegel on behalf of Frederick Burton. (Siegel, David) (Entered:
   05/13/2019                                                     05/13/2019)

   05/13/2019                           4                         Statement About Your Social Security Numbers Filed by
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?104365193215425-L_1_0-1                                           EXHIBIT F         1/3
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document
                                                               David MPage   Siegel19onofbehalf
                                                                                           23 of Frederick Burton. (Siegel, David)
                                                               (Entered: 05/13/2019)

                                        5                         Certificate of Credit Counseling Filed by David M Siegel on
                                        (1 pg)                    behalf of Frederick Burton. (Siegel, David) (Entered:
   05/13/2019                                                     05/13/2019)

                                        6                         Meeting of Creditors with 341(a) meeting to be held on
                                                                  06/10/2019 at 12:00 PM at 224 South Michigan, Suite 800,
                                                                  Chicago, Illinois 60604. Confirmation hearing to be held on
                                                                  07/01/2019 at 10:30 AM at 219 South Dearborn, Courtroom
                                                                  719, Chicago, Illinois 60604. Proof of Claim due by
                                                                  07/22/2019. Government Proof of Claim due by 11/12/2019.
                                                                  Objection to Dischargeability due by 08/09/2019. (Siegel,
   05/13/2019                                                     David) (Entered: 05/13/2019)

                                        7                         Receipt of Voluntary Petition (Chapter 13)(19-13686)
                                                                  [misc,volp13a] ( 310.00) Filing Fee. Receipt number
                                                                  39728353. Fee Amount $ 310.00 (re:Doc# 1) (U.S. Treasury)
   05/13/2019                                                     (Entered: 05/13/2019)

                                        8                         Notice of Debtor's Prior Filings
                                                                             Case
                                                                   Debtor                                Note
                                                                              No
                                                                                    Ch13 filed in Illinois Northern Bankruptcy
                                                                  Frederick 17-
                                                                                    on 10/18/2017, Dismissed for Other Reason
                                                                  Burton 31130
                                                                                    on 12/10/2018
                                                                                    Ch7 filed in Illinois Northern Bankruptcy
                                                                             98-
                                                                                    on 09/11/1998, Standard Discharge on
                                                                             28650
                                                                                    07/24/1999
                                                                                   Ch13 filed in Illinois Northern Bankruptcy
                                                                            98-
                                                                                   on 02/13/1998, Dismissed for Other Reason
                                                                            04636
                                                                                   on 08/13/1998
                                                                                   Ch13 filed in Illinois Northern Bankruptcy
                                                                            96-
                                                                                   on 08/05/1996, Dismissed for Other Reason
                                                                            20372
                                                                                   on 12/05/1996
                                                                                   Ch13 filed in Illinois Northern Bankruptcy
                                                                            96-
                                                                                   on 01/11/1996, Dismissed for Other Reason
                                                                            00889
                                                                                   on 07/25/1996
   05/14/2019                                                     (Admin) (Entered: 05/14/2019)

                                        9                         Notice of Chapter 13 Bankruptcy Case . (Armstead, Cynthia)
   05/14/2019                           (2 pgs)                   (Entered: 05/14/2019)

                                        10                        Request for Service of Notices Filed by Atlas Acquisitions
   05/14/2019                           (1 pg)                    LLC. (Schild, Avi) (Entered: 05/14/2019)

                                        11                        Proposed Order to Employer to Pay the Trustee Filed by David
                                        (1 pg)                    M Siegel on behalf of Frederick Burton. (Siegel, David)
   05/16/2019                                                     (Entered: 05/16/2019)
https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?104365193215425-L_1_0-1                                                              2/3
5/31/2019      Case 19-13686             Doc 17               Illinois Northern
                                                       Filed 05/31/19           Bankruptcy05/31/19
                                                                              Entered      Live System 14:51:12 Desc Main
                                                        Document           Page 20 of 23
   05/16/2019                           12                     BNC Certificate of Notice - Meeting of Creditors. (RE: 9
                                        (4 pgs)                Notice of Chapter 13 Bankruptcy Case). No. of Notices: 29.
                                                               Notice Date 05/16/2019. (Admin.) (Entered: 05/16/2019)

                                        13                        BNC Certificate of Notice - PDF Document. (RE: 2 Chapter 13
                                        (7 pgs)                   Plan/Amended Plan). No. of Notices: 31. Notice Date
   05/16/2019                                                     05/16/2019. (Admin.) (Entered: 05/16/2019)

                                        14                        Order to Employer to Pay the Trustee . Signed on 5/17/2019
   05/17/2019                           (1 pg)                    (Ward, Charles) (Entered: 05/17/2019)

                                        15                        Notice of Motion and Motion to Extend Automatic Stay Filed
                                        (16 pgs; 2 docs)          by David M Siegel on behalf of Frederick Burton. Hearing
                                                                  scheduled for 6/3/2019 at 09:30 AM at 219 South Dearborn,
                                                                  Courtroom 719, Chicago, Illinois 60604. (Attachments: # 1
   05/20/2019                                                     Proposed Order) (Siegel, David) (Entered: 05/20/2019)

                                        16                        Appearance Filed by Joel P Fonferko on behalf of Ocwen Loan
                                        (2 pgs)                   Servicing, LLC as servicer for DEUTSCHE BANK
                                                                  NATIONAL TRUST COMPANY, as Trustee for HOME
                                                                  EQUITY MORTGAGE LOAN ASSET-BACKED TRUST
                                                                  Series INABS 2007-A, HOME EQUITY MORTGAGE LOAN
   05/21/2019                                                     ASSET-BACKED. (Fonferko, Joel) (Entered: 05/21/2019)




                                                         PACER Service Center
                                                              Transaction Receipt
                                                                 05/31/2019 10:59:02
                                    PACER                                   Client
                                                   turicianolaw:4961667:0
                                    Login:                                  Code:
                                                                                      19-13686 Fil or Ent:
                                                                                      filed From: 5/31/2018
                                                                                      To: 5/31/2019 Doc
                                                                            Search From: 0 Doc To:
                                    Description: Docket Report
                                                                            Criteria: 99999999 Term:
                                                                                      included Format: html
                                                                                      Page counts for
                                                                                      documents: included
                                    Billable
                                                   2                        Cost:      0.20
                                    Pages:




https://ecf.ilnb.uscourts.gov/cgi-bin/DktRpt.pl?104365193215425-L_1_0-1                                                         3/3
                            Case 19-13686   Doc 17     Filed 05/31/19 Entered 05/31/19 14:51:12          Desc Main
CPS642                                  C O N S U M
                                                        Document
                                                      E R
                                                                      Page 21 ofS 23
                                                            P O R T F O L I O      E R V I C E S                                  PAGE:   1
 5/30/19, 09:55:12                                               LOAN SUMMARY

------------------------------------------------------------------------------------------------------------------------------------
CUSTOMER INFORMATION                                    CONTRACT INFORMATION
------------------------------------------------------------------------------------------------------------------------------------
ACCT# . .                                        COLLATERAL. . . . . . . 2008 LEXUS IS 250

NAME . . .     FREDERICK BURTON                   FINANCED   AMOUNT   .   .    .   .   17,303.55
               REBECCA BURTON                     CONTRACT   AMOUNT   .   .    .   .   17,303.55
               823 S LOMBARD AVE                  CONTRACT   DATE .   .   .    .   .     3/07/15
               OAK PARK, IL 60304                 MATURITY   DATE .   .   .    .   .     5/03/21
                                                  NEXT DUE   DATE .   .   .    .   .    11/03/18


------------------------------------------------------------------------------------------------------------------------------------




 POSTING       TRAN       INTEREST    PRINCIPAL         FEES              FEES             TOTAL     PRINCIPAL
  DATE         DATE         PAID        PAID          ASSESSED            PAID           AMT PAID     BALANCE    DESCRIPTION

 4/03/15      4/03/15       250.00         .00             .00                  .00        250.00    17,303.55   Regular Payment
 4/08/15      4/08/15          .00         .00           25.00                  .00                  17,303.55   Returned Check Fee
 4/08/15      4/03/15      (250.00)        .00             .00                  .00       (250.00)   17,303.55   Returned Check
 4/22/15      4/22/15       425.13         .00             .00                  .00        425.13    17,303.55   Regular Payment
 5/26/15      5/26/15       332.16      104.97             .00                  .00        437.13    17,198.58   Regular Payment
 6/29/15      6/29/15       319.61      117.52             .00                  .00        437.13    17,081.06   Regular Payment
 7/27/15      7/27/15       261.41      163.72             .00                  .00        425.13    16,917.34   Regular Payment
 7/29/15      7/29/15        12.00         .00             .00                  .00         12.00    16,917.34   Regular Payment
 8/21/15      8/21/15       219.17      217.96             .00                  .00        437.13    16,699.38   Regular Payment
10/02/15     10/02/15          .00         .00           22.46                  .00                  16,699.38   Late Charge Fee
10/05/15     10/05/15       410.74       26.39             .00                  .00        437.13    16,672.99   Regular Payment
10/26/15     10/26/15       191.37      233.76             .00                  .00        425.13    16,439.23   Regular Payment
10/28/15     10/28/15        12.00         .00             .00                  .00         12.00    16,439.23   Regular Payment
12/02/15     12/02/15          .00         .00           22.46                  .00                  16,439.23   Late Charge Fee
12/24/15     12/24/15       437.13         .00             .00                  .00        437.13    16,439.23   Regular Payment
12/31/15     12/31/15          .00         .00             .00                22.46                  16,439.23   Waive Fee's              W
12/31/15     12/31/15          .00         .00             .00                  .00                  16,439.23   Extension Fee
 1/28/16      1/28/16       395.48       41.65             .00                  .00        437.13    16,397.58   Regular Payment
 2/26/16      2/26/16       259.92      177.21             .00                  .00        437.13    16,220.37   Regular Payment
 4/01/16      4/01/16          .00         .00           22.46                  .00                  16,220.37   Late Charge Fee
 4/11/16      4/11/16       398.95       50.18             .00                69.92        519.05    16,170.19   Regular Payment
 5/02/16      5/02/16          .00         .00           21.86                  .00                  16,170.19   Late Charge Fee
 5/13/16      5/13/16       282.83      154.30             .00                  .00        437.13    16,015.89   Regular Payment
 6/01/16      6/01/16          .00         .00           21.86                  .00                  16,015.89   Late Charge Fee
 7/15/16      7/15/16       437.13         .00             .00                  .00        437.13    16,015.89   Regular Payment
 7/18/16      7/18/16          .00         .00           21.86                  .00                  16,015.89   Late Charge Fee
 8/09/16      8/09/16       333.21      103.92             .00                  .00        437.13    15,911.97   Regular Payment
 8/15/16      8/15/16          .00         .00           21.86                  .00                  15,911.97   Late Charge Fee
 8/19/16      8/19/16        86.97      350.16             .00                  .00        437.13    15,561.81   Regular Payment
 9/06/16      9/06/16       153.10      284.03             .00                  .00        437.13    15,277.78   Regular Payment
 9/30/16      9/30/16       200.41      236.72             .00                  .00        437.13    15,041.06   Regular Payment
11/15/16     11/15/16          .00         .00           21.86                  .00                  15,041.06   Late Charge Fee
12/05/16     12/05/16       437.13         .00             .00                  .00        437.13    15,041.06   Regular Payment
12/15/16     12/15/16          .00         .00           21.86                  .00                  15,041.06   Late Charge Fee
 1/16/17      1/16/17       437.13         .00             .00                  .00        437.13    15,041.06   Regular Payment
 1/16/17      1/16/17          .00         .00           21.86                  .00                  15,041.06   Late Charge Fee
 2/15/17      2/15/17       260.25      176.88             .00                  .00        437.13    14,864.18   Regular Payment
 2/15/17      2/15/17          .00         .00           21.86                  .00                  14,864.18   Late Charge Fee




                                                                                                                               EXHIBIT G
                         Case 19-13686    Doc 17      Filed 05/31/19 Entered 05/31/19 14:51:12    Desc Main
CPS642                                 C O N S U M
                                                       Document
                                                     E R
                                                                     Page 22 ofS 23
                                                           P O R T F O L I O      E R V I C E S                           PAGE:    2
 5/30/19, 09:55:12                                              LOAN SUMMARY

------------------------------------------------------------------------------------------------------------------------------------
------------------------------------------------------------------------------------------------------------------------------------




 POSTING     TRAN      INTEREST      PRINCIPAL         FEES            FEES       TOTAL      PRINCIPAL
  DATE       DATE        PAID          PAID          ASSESSED          PAID     AMT PAID      BALANCE    DESCRIPTION

 2/17/17    2/17/17         .00           .00             .00           21.86                14,864.18   Waive Fee's               W
 2/17/17    2/17/17         .00           .00             .00             .00                14,864.18   Extension Fee
 3/15/17    3/15/17         .00           .00           21.86             .00                14,864.18   Late Charge Fee
 4/07/17    4/07/17      414.34         22.79             .00             .00     437.13     14,841.39   Regular Payment
 4/17/17    4/17/17         .00           .00           21.86             .00                14,841.39   Late Charge Fee
 4/21/17    4/21/17      113.57        136.43             .00             .00     250.00     14,704.96   Regular Payment
 4/26/17    4/26/17         .00           .00           25.00             .00                14,704.96   Returned Check Fee
 4/26/17    4/21/17     (113.57)      (136.43)            .00             .00    (250.00)    14,841.39   Returned Check
 5/05/17    5/05/17      227.14         22.86             .00             .00     250.00     14,818.53   Regular Payment
 5/15/17    5/15/17         .00           .00           10.00             .00                14,818.53   Late Charge Fee
 5/19/17    5/19/17      113.39        136.61             .00             .00     250.00     14,681.92   Regular Payment
 6/02/17    6/02/17      112.35        137.65             .00             .00     250.00     14,544.27   Regular Payment
 6/07/17    6/07/17         .00           .00           25.00             .00                14,544.27   Returned Check Fee
 6/07/17    6/02/17     (112.35)      (137.65)            .00             .00    (250.00)    14,681.92   Returned Check
 6/15/17    6/15/17         .00           .00           18.71             .00                14,681.92   Late Charge Fee
 6/16/17    6/16/17      224.69         25.31             .00             .00     250.00     14,656.61   Regular Payment
 6/30/17    6/30/17      112.16        137.84             .00             .00     250.00     14,518.77   Regular Payment
 7/06/17    7/06/17         .00           .00           25.00             .00                14,518.77   Returned Check Fee
 7/06/17    6/30/17     (112.16)      (137.84)            .00             .00    (250.00)    14,656.61   Returned Check
 7/14/17    7/14/17      224.31         25.69             .00             .00     250.00     14,630.92   Regular Payment
 7/17/17    7/17/17         .00           .00           15.57             .00                14,630.92   Late Charge Fee
 7/19/17    7/19/17         .00           .00           25.00             .00                14,630.92   Returned Check Fee
 7/19/17    7/14/17     (224.31)       (25.69)            .00             .00    (250.00)    14,656.61   Returned Check
 7/31/17    7/31/17         .00           .00             .00           10.00                14,656.61   Waive Fee's               W
 7/31/17    7/31/17         .00           .00             .00             .00                14,656.61   Extension Fee
 7/31/17    7/31/17      112.26           .00             .00             .00     112.26     14,656.61   Regular Payment
 8/11/17    8/11/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
 8/15/17    8/15/17         .00           .00           10.00             .00                14,656.61   Late Charge Fee
 8/25/17    8/25/17      198.51         51.49             .00             .00     250.00     14,605.12   Regular Payment
 8/30/17    8/30/17         .00           .00           25.00             .00                14,605.12   Returned Check Fee
 8/30/17    8/25/17     (198.51)       (51.49)            .00             .00    (250.00)    14,656.61   Returned Check
 9/08/17    9/08/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
 9/15/17    9/15/17         .00           .00           19.31             .00                14,656.61   Late Charge Fee
 9/22/17    9/22/17      172.82         77.18             .00             .00     250.00     14,579.43   Regular Payment
 9/27/17    9/27/17         .00           .00           25.00             .00                14,579.43   Returned Check Fee
 9/27/17    9/22/17     (172.82)       (77.18)            .00             .00    (250.00)    14,656.61   Returned Check
10/06/17   10/06/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
10/12/17   10/12/17         .00           .00           25.00             .00                14,656.61   Returned Check Fee
10/12/17   10/06/17     (250.00)          .00             .00             .00    (250.00)    14,656.61   Returned Check
10/16/17   10/16/17         .00           .00           19.31             .00                14,656.61   Late Charge Fee
10/20/17   10/20/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
11/03/17   11/03/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
11/08/17   11/08/17         .00           .00           25.00             .00                14,656.61   Returned Check Fee
11/08/17   11/03/17     (250.00)          .00             .00             .00    (250.00)    14,656.61   Returned Check
11/17/17   11/17/17      250.00           .00             .00             .00     250.00     14,656.61   Regular Payment
11/22/17   11/22/17         .00           .00           25.00             .00                14,656.61   Returned Check Fee
11/22/17   11/17/17     (250.00)          .00             .00             .00    (250.00)    14,656.61   Returned Check
12/15/17   12/15/17      437.13           .00             .00             .00     437.13     14,656.61   Regular Payment
 1/16/18    1/12/18      385.10        194.90             .00             .00     580.00     14,461.71   Regular Payment
                         Case 19-13686    Doc 17      Filed 05/31/19 Entered 05/31/19 14:51:12    Desc Main
CPS642                                 C O N S U M
                                                       Document
                                                     E R
                                                                     Page 23 ofS 23
                                                           P O R T F O L I O      E R V I C E S                           PAGE:    3
 5/30/19, 09:55:12                                              LOAN SUMMARY

------------------------------------------------------------------------------------------------------------------------------------
------------------------------------------------------------------------------------------------------------------------------------




 POSTING     TRAN      INTEREST      PRINCIPAL         FEES            FEES        TOTAL     PRINCIPAL
  DATE       DATE        PAID          PAID          ASSESSED          PAID      AMT PAID     BALANCE    DESCRIPTION

 1/18/18    1/18/18         .00           .00          380.00             .00                14,461.71   Repo/Liquidation Fee
 1/18/18    1/18/18       15.99           .00             .00             .00       15.99    14,461.71   Regular Payment
 2/05/18    2/05/18         .00           .00          210.00             .00                14,461.71   Repo/Liquidation Fee
 2/09/18    2/09/18      205.33         44.67             .00             .00      250.00    14,417.04   Regular Payment
 2/23/18    2/23/18      110.32        139.68             .00             .00      250.00    14,277.36   Regular Payment
 3/09/18    3/09/18      109.25        140.75             .00             .00      250.00    14,136.61   Regular Payment
 3/14/18    3/14/18         .00           .00           25.00             .00                14,136.61   Returned Check Fee
 3/14/18    3/09/18     (109.25)      (140.75)            .00             .00     (250.00)   14,277.36   Returned Check
 3/23/18    3/23/18      218.50         31.50             .00             .00      250.00    14,245.86   Regular Payment
 3/30/18    3/30/18       54.51         47.15             .00             .00      101.66    14,198.71   Regular Payment
 4/06/18    4/06/18       54.32        195.68             .00             .00      250.00    14,003.03   Regular Payment
 4/23/18    4/23/18      130.12        369.88             .00             .00      500.00    13,633.15   Regular Payment
 5/31/18    5/31/18         .00           .00             .00             .00                13,633.15   Extension Fee
 5/31/18    5/31/18      140.00           .00             .00             .00      140.00    13,633.15   Regular Payment
 6/07/18    6/07/18        9.99           .00             .00             .00        9.99    13,633.15   Regular Payment
 8/06/18    8/06/18      437.13           .00             .00             .00      437.13    13,633.15   Regular Payment
 9/05/18    9/05/18      418.83         18.30             .00             .00      437.13    13,614.85   Regular Payment
10/05/18   10/05/18      223.25         26.75             .00             .00      250.00    13,588.10   Regular Payment
10/19/18   10/19/18      103.98        146.02             .00             .00      250.00    13,442.08   Regular Payment
11/02/18   11/02/18      102.86        147.14             .00             .00      250.00    13,294.94   Regular Payment
11/16/18   11/16/18      101.73        148.27             .00             .00      250.00    13,146.67   Regular Payment
11/30/18   11/30/18      100.60        149.40             .00             .00      250.00    12,997.27   Regular Payment
12/06/18   12/06/18         .00           .00           25.00             .00                12,997.27   Returned Check Fee
12/06/18   11/30/18     (100.60)      (149.40)            .00             .00     (250.00)   13,146.67   Returned Check
12/14/18   12/14/18      201.20         48.80             .00             .00      250.00    13,097.87   Regular Payment
12/19/18   12/19/18       35.79        202.21             .00             .00      238.00    12,895.66   Regular Payment
12/20/18   12/20/18         .00           .00           25.00             .00                12,895.66   Returned Check Fee
12/20/18   12/14/18     (201.20)       (48.80)            .00             .00     (250.00)   12,944.46   Returned Check
12/21/18   12/21/18         .00       (197.73)            .00             .00     (197.73)   13,142.19   Audit Adj Principal (inc)
12/21/18   12/21/18      201.13           .00             .00             .00                13,142.19   Audit Adj Interest (dec) W
12/28/18   12/28/18       64.64        185.36             .00             .00      250.00    12,956.83   Regular Payment
 1/04/19    1/04/19         .00           .00           25.00             .00                12,956.83   Returned Check Fee
 1/04/19   12/28/18      (64.64)      (185.36)            .00             .00     (250.00)   13,142.19   Returned Check
 3/28/19    3/28/19      711.13           .00             .00             .00                13,142.19   Waive Interest            W



                         TOTAL         TOTAL           TOTAL           TOTAL       TOTAL
                       INTEREST      PRINCIPAL         FEES            FEES        TOTAL
                         PAID          PAID          ASSESSED          PAID      AMT PAID
                      11,329.93      4,161.36        1,318.88           69.92   15,561.21
